UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2014 HENNESSY CAPITAL ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 001-36267 46-3891989 (State or other jurisdiction ofincorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 700 Louisiana Street, Suite 900 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 300-8242 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 23, 2014, Joseph Tabet resigned as a member of the board of directors (the “Board”) of Hennessy Capital Acquisition Corp. (the "Company").Mr. Tabet did not resign as a result of any disagreements with the Company on any matter relating to the Company’s operations, policies or practices. Mr. Tabet was a member of the audit committee of the Board. On May 23, 2014, the Board approved the appointment of Peter Shea to fill the vacancy on the audit committee resulting from the resignation of Mr. Tabet. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 23, 2014 HENNESSY CAPITAL ACQUISITION CORP. By: /s/Daniel J. Hennessy Name: Daniel J. Hennessy Title: Chief Executive Officer 3
